Opinion filed January 10, 2019




                                       In The


        Eleventh Court of Appeals
                                    ___________

                                 No. 11-18-00354-CR
                                    ___________

                   BRADY AARON WYATT, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 104th District Court
                             Taylor County, Texas
                         Trial Court Cause No. 20738B


                      MEMORANDUM OPINION
      Brady Aaron Wyatt, Appellant, has filed an untimely pro se notice of appeal
from a conviction for the offense of aggravated sexual assault of a child. We dismiss
the appeal.
      The documents on file in this appeal indicate that Appellant’s sentence was
imposed on January 11, 2018, and that his notice of appeal was filed in the district
clerk’s office on December 17, 2018. When the appeal was filed in this court, we
notified Appellant by letter that the notice of appeal appeared to be untimely and
that the appeal may be dismissed. We also noted that the trial court had certified
that this was a plea-bargain case in which Appellant had no right of appeal. We
requested that Appellant respond to our letter and show grounds to continue.
Appellant has filed a response in which he presents numerous substantive issues
related to the merits of his case, but he has not shown grounds upon which this appeal
may continue.
      Pursuant to the Texas Rules of Appellate Procedure, a notice of appeal is due
to be filed either (1) within thirty days after the date that sentence is imposed in open
court or (2) if the defendant timely files a motion for new trial, within ninety days
after the date that sentence is imposed in open court. TEX. R. APP. P. 26.2(a). A
notice of appeal must be in writing and filed with the clerk of the trial court. TEX.
R. APP. P. 25.2(c)(1). The documents on file in this court reflect that Appellant’s
notice of appeal was filed with the clerk of the trial court 340 days after sentence
was imposed. The notice of appeal was therefore untimely.
      Absent a timely filed notice of appeal or the granting of a timely motion for
extension of time, we do not have jurisdiction to entertain this appeal. Slaton v.
State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519,
522–23 (Tex. Crim. App. 1996); Rodarte v. State, 860 S.W.2d 108, 110 (Tex. Crim.
App. 1993). Moreover, the trial court’s certification reflects that this is a plea-
bargain case and that Appellant has no right of appeal. Thus, even if Appellant had
timely perfected an appeal, the appeal would have been prohibited by Rule 25.2 of
the Texas Rules of Appellate Procedure, which provides that an appellate court must
dismiss an appeal without further action when there is no certification showing that
the defendant has the right of appeal. TEX. R. APP. P. 25.2(d); Chavez v. State, 183
S.W.3d 675, 680 (Tex. Crim. App. 2006); see Dears v. State, 154 S.W.3d 610, 613–
14 (Tex. Crim. App. 2005).
                                           2
        This appeal is dismissed for want of jurisdiction.


                                                                   PER CURIAM


January 10, 2019
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Willson, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      3